04/08/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 19-0681


                                      DA 19-0681
                                   _________________

DAVID RAFES-BAIRSTOW,

             Plaintiff and Appellant,

      v.
                                                                    ORDER
ALEX RATE, JENNIFER DWYER,
and MARTIN SMITH,

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to David Rafes-Bairstow, to all counsel
of record, and to the Honorable Rhienne H. McElyea, District Judge.

                                                  For the Court,




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                     April 8 2020